UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOZSEF GYETVAI, :
:CIVIL ACTION NO. 3:18-CV-814
Plaintiff, :
(JUDGE MARIANI)
V. :(Magistrate Judge Schwab)
LARRY MORAN, et al.,
Defendants.
ORDER

‘ ro
AND NOW, THIS oO DAY OF SEPTEMBER 2019, upon

consideration of Magistrate Judge Schwab’s R&R (Doc. 9) and Mr. Gyetvai’s motions to
amend (Docs. 12, 15, 16), for the reasons set out in the simultaneously filed Memorandum
Opinion, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 9) is ADOPTED for the reasons set forth therein.
2. The above-captioned action is construed as a combined civil rights complaint
pursuant to 42 U.S.C. § 1983 and habeas corpus petition pursuant to 28
U.S.C. § 2254.
3. The civil rights portion of the action is DISMISSED with prejudice.
4, Mr. Gyetvai shall be permitted file an amended habeas corpus petition
naming the warden of his place of incarceration as the respondent and setting

out specific challenges to his conviction and sentence.
9. The Clerk of Court is to provide Mr. Gyetvai with two blank 28 U.S.C. § 2254
forms for his use in preparing his amended habeas corpus petition.

6. If Mr. Gyetvai fails to file an amended petition within twenty-one (21) days of
the date of this Order, the above-captioned matter will be dismissed without
prejudice and the case will be closed.

7. The “Motion to Amend, and Include: False Arrests under Habeas Corpus
1983; ‘Civil Rule 15” (Doc. 12) is DENIED with prejudice.

8. The “Motion to Leave; to Amend” (Doc. 15) is DENIED with prejudice.

9. The “Motion to Amend to 1983 Abuse of Power Claim, False Arrest, Malicious
Prosecution” (Doc. 16) is DENIED with prejudice.

10. This matter is remanded to Magistrate Judge Schwab for further proceedings.

11. Any appeal from this Order will be deemed frivolous, lacking in probable

cause and not taken in good faith.

<

Robert D. Mariant~
United States District Judge
